Citation Nr: 9908385	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a skin disorder of the hands and feet.

This claim was previously before the Board and was the 
subject of a May 1998 remand.  At that time, the RO had 
adjudicated the claim on the basis of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a skin disorder of the 
hands and feet.  However, that Board decision noted that the 
veteran had never been notified of the previous decision, and 
thus the claim should be considered on the basis of 
entitlement to service connection rather than on the basis of 
whether new and material evidence had been submitted to 
reopen the claim.  The RO has considered the veteran's claim 
as a claim of entitlement to service connection and the claim 
is again before the Board.


FINDING OF FACT

An October 1998 VA examination conducted by a private 
physician contains an opinion that the veteran's "eczematous 
dermatitis on his palms and soles did occur during his time 
that he was in service."


CONCLUSION OF LAW

The evidence is in equipoise, and thus giving the benefit of 
the doubt to the veteran, a skin disorder of the hands and 
feet was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a skin disorder of the hands and 
feet was incurred in or aggravated by service.  After a 
review of the record, the Board finds that the veteran's the 
evidence supporting the veteran's contentions and the 
evidence not supporting the veteran's contentions are in 
equipoise, and thus giving the veteran the benefit of the 
doubt, and his claim is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997).

The Board notes that there is no evidence in the veteran's 
service medical records which shows any complaint of or 
treatment for any skin disorder.

A January 1989 VA examination diagnosed palmar-solar 
dyshidrotic eczema with secondary epidermophytosis.  However, 
that examination report did not provide any opinion as to the 
etiology of the disability.

The veteran has submitted numerous lay statements which 
provide evidence that he entered service with no skin 
condition, and that upon returning from service, he had 
developed a skin condition of the hands and feet.  The 
veteran's June 1969 service separation examination found his 
skin to be normal.  On the accompanying report of medical 
history, the veteran indicated that he did not have, nor had 
he ever had, skin diseases.

An October 1998 VA examination conducted by a private 
physician contains an opinion that the veteran's "eczematous 
dermatitis on his palms and soles did occur during his time 
that he was in service."

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence is in equipoise, 
and the Board therefore finds that a skin disorder of the 
hands and feet was incurred in service.  In making this 
decision, the Board has relied upon the October 1998 medical 
opinion, supported by the lay statements the veteran has 
provided, and upon the lack of negative medical evidence.

Accordingly, the Board finds that, giving the veteran the 
benefit of the doubt, that a skin disorder of the hands and 
feet was incurred in service, and service connection therefor 
is granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


ORDER

Entitlement to service connection for a skin disorder of the 
hands and feet is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

